Gileillan, C. J.
The action is by plaintiff, as administratrix, to recover for an injury to her intestate, Cornelius Collins. He was a laborer employed by defendant in repairing its track, and, at the time *33when hurt;, was, with others, going along on the track upon a handcar after nightfall. A train coming along on the track ran upon the hand-car, and injured Collins so that he died. The complaint alleges that there was negligence in running the train; that there was no light in front of the locomotive; and that it had not what is called a head-light. The negligent omission to provide a head-light (or lantern) upon the locomotive, — it appearing that a head-light is necessary to the safe running of a train in the dark, — would have been the negligence of the defendant, as between it and its servants, for which it would have been liable to them for injuries caused by it. Drymala v. Thompson, 26 Minn. 40. There was, however, no evidence that there was not a head-light on the locomotive; on the contrary, the evidence was full and satisfactory that it had a head-light. There was evidence enough that it was not lighted at the time. That was due to the neglect of those in charge of the train, — fellow-servants of Collins, — for whose negligence the defendant would not be liable to him or his representatives. Foster v. Minn. Cent. Ry. Co., 14 Minn. 277, (360.) The action was properly dismissed.
Order affirmed.